796 N.E.2d 1053 (2003)
205 Ill.2d 586
277 Ill.Dec. 687
Rita LANGENHORST, etc., respondent,
v.
NORFOLK SOUTHERN RAILWAY COMPANY, etc., et al., petitioners.
No. 94836.
Supreme Court of Illinois.
October 7, 2003.
In the exercise of this Court's supervisory authority, the Appellate Court, Fifth District, is directed to vacate its judgment in Langenhorst v. Norfolk Southern Ry. Co. et al., case No. 5-02-0459. The appellate court is directed to reconsider its judgment in light of Dawdy v. Union Pacific R.R. Co. et al., case No. 93710, 207 Ill.2d 167, 278 Ill.Dec. 92, 797 N.E.2d 687, 2003 WL 21983273 (08/21/03), and First American Bank v. Guerine, 198 Ill.2d 511, 261 Ill.Dec. 763, 764 N.E.2d 54 (2002).